United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1021
                        ___________________________

                                Jacque Louis Miller

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  Patti Wachtendorf; Kristine Wietzell; Frank Filippelli; Rhonda Lanser; Donna
                      Cook; Tasha Whalen; Dennis Miller

                      lllllllllllllllllllllDefendants - Appellees

 Iowa State Penitentiary; Newton Correctional Facility; Iowa State Penitentiary
Health Services Department; Newton Correctional Facility Health Services Department

                             lllllllllllllllllllllDefendants
                                     ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: May 21, 2020
                               Filed: May 27, 2020
                                  [Unpublished]
                                  ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Iowa inmate Jacque Louis Miller appeals the
district court’s1 adverse grant of summary judgment based on his failure to exhaust
administrative remedies. See Faulkner v. Douglas Cty. Neb., 906 F.3d 728, 732 (8th
Cir. 2018) (reviewing de novo grant of summary judgment); King v. Iowa Dep’t of
Corr., 598 F.3d 1051, 1052 (8th Circ. 2010) (reviewing de novo dismissal for failure
to exhaust administrative remedies). We agree with the district court that Miller did
not adequately counter defendants’ evidence showing that he did not exhaust
available administrative remedies before filing suit; and thus that dismissal was
required. See Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 2003) (dismissal is
mandatory if exhaustion was not completed at time of filing). The judgment is
affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Stephanie M. Rose, United States District Court Judge for the
Southern District of Iowa.

                                         -2-